OPINION OF THE COURT
PER CURIAM.
This is a direct appeal from judgment of sentence entered upon appellant’s conviction by a jury of murder of the third degree. In the instant appeal, appellant raises the following three issues: That the evidence is insufficient to support the verdict; that the prosecution’s attempts at trial to impeach one of its own witnesses was prejudicial to appellant; that appellant was prejudiced by the prosecutor’s reference in his opening statement to certain exhibits and by the subsequent display of these exhibits which were never admitted into evidence. We have considered these issues and find them to be without merit.
Judgment of sentence affirmed.